Citation Nr: 0209428	
Decision Date: 08/08/02    Archive Date: 08/21/02	

DOCKET NO.  99-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1958 and some Reserve service thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for bilateral 
hearing loss and tinnitus.  The case is ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained. 

2.  Hearing loss was not present during service or for 
decades thereafter and the medical evidence shows that the 
veteran's bilateral hearing loss is not causally linked to 
any incident of service, to include claimed acoustic trauma. 

3.  Tinnitus was not present during service or for decades 
thereafter and the medical evidence shows that the veteran's 
tinnitus is not causally linked to any incident of service, 
to include claimed acoustic trauma. 




CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001). 

2.  Tinnitus were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.385 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  A review of the 
claims folder reveals that the RO has informed the veteran 
and representative of the evidence necessary to substantiate 
his claims in correspondence, the January 1999 Statement of 
the Case (SOC), and in Supplemental Statements of the Case 
(SSOC) issued in February 2000, August 2000, and April 2002.  
The SOC and SSOCs have informed the veteran and his 
representative of the applicable laws and regulations 
governing entitlement to service connection and have clearly 
explained the absence of evidence linking hearing loss and 
tinnitus to incidents of service.  The RO has offered to 
assist the veteran in obtaining any evidence, which he might 
identify as relevant to the claim.  All known available 
evidence has been collected for review and there is no 
indication of any additional relevant evidence that has not 
been obtained for consideration.  The RO considered all of 
the relevant evidence and applicable laws and regulations in 
adjudicating the veteran's claim.  All development necessary 
under VCAA has been completed.   The RO also provided the 
veteran with an examination in October 2001, which included 
an opinion on the contended causal relationships. 

While the RO initially denied the claims as "not well 
grounded", subsequently issued SSOCs show that the RO did 
adjudicate the claims on the merits.   Moreover, a letter 
mailed by the RO to the veteran in September 2001 notified 
him of VCAA, to include the VA duties to notify and assist, 
which included what evidence would be obtained by VA and what 
evidence was needed from the veteran.  Accordingly, the 
veteran will not be prejudiced by the Board's decision to 
proceed with appellate review of the instant case.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Facts:  The veteran is documented as having had military 
service from September 1956 to September 1958 and some 
Reserve service thereafter.  A careful review of all 
available service medical records reveals no documentation of 
the veteran's having complained of hearing loss or tinnitus 
at any time during military service.  There are on file 
various physical examinations, each of which notes that the 
veteran's ears and hearing were normal.  Additionally, the 
service medical records reveal that the veteran was seen by 
"ear, nose and throat" medical personnel on various occasions 
during service but none of these record entries document 
complaints by the veteran or any findings of hearing loss or 
tinnitus.  He did indicate ear, nose or throat trouble on one 
of the examination reports but the service medical records 
reflect treatment for mumps, colds, and a nasal fracture; 
there is no indication of hearing loss or tinnitus.  The 
separation examination in July 1959 and a reserve examination 
in August 1959 included normal (15/15) whispered voice 
hearing tests. 

The veteran first filed his initial claim for service 
connection for hearing loss approximately 40 years after 
service in June 1998.  In November 1998, he also claimed 
entitlement to service connection for tinnitus.  In written 
statements, and testimony at RO hearings conducted in June 
1999 and July 2000, the veteran reported that he had served 
with an artillery unit during service and that he was thereby 
exposed to the acoustic trauma of artillery, antiaircraft, 
and small arms fire.  He also indicated that he operated 
tanks.  He reported that he noticed hearing loss and ringing 
of his ears during service and that he once complained of 
this to a service physician.  He testified that the first 
time he sought treatment for any problem with his ears was 
recently with VA.  He said he had worked for many years after 
service as a roofer.  

The first medical evidence after service, relevant to the 
veteran's claim, is a VA outpatient treatment record from 
April 1998 recording a complaint of recurrent right aural 
fullness with decreased hearing and autophony.  The veteran's 
ear was drained.  A VA audiometric examination the same month 
noted mild to severe mixed hearing loss for the right ear and 
mild to moderate high frequency sensorineural hearing loss 
for the left ear.  There was no complaint or finding of 
tinnitus.  A VA audiometric examination from June 1998 noted 
mild to moderate sensorineural hearing loss.  There was no 
complaint or finding of tinnitus.  

In October 2001, the veteran was provided with a VA 
audiometric examination.  Testing confirmed bilateral high 
frequency sensorineural hearing loss.  This physician had 
access to, and reviewed, the veteran's claims folder.  The 
physician wrote that the veteran reported that the tinnitus 
was continuous and had been present for many years "although 
he is unable to give me an indication as to when the tinnitus 
began."  The veteran also complained of bilateral progressive 
hearing loss.  After conduct of the examination and a review 
of the claims folder, this VA physician concluded that, in 
his opinion, the veteran's present hearing loss was "age 
related (presbycusis)."  He also found that tinnitus was 
secondary to presbycusis.  He wrote that he could find 
nothing to substantiate a hearing loss that occurred while 
the veteran was on active duty.  Additionally, there was no 
mention of tinnitus anywhere in the veteran's claims folder.  

Law and Regulations:  Service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131.  
Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
establish a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition is not shown to be chronic, and 
when chronicity in service is not supported, continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies, 500, 1,000, 
2,000, 3,000, or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
relevant frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

Analysis:  A clear preponderance of the evidence is against a 
finding that the veteran's current bilateral hearing loss 
either began during or within one year of service or is 
otherwise attributable to some injury, disease or incident of 
active service, to include claimed acoustic trauma.  As noted 
above, the service medical records are entirely silent for 
any complaint, finding, treatment or diagnosis for hearing 
loss.  

The first clinical findings of sensorineural hearing loss is 
documented in VA treatment records some 40 years after the 
veteran was separated from service.  These records establish 
that the veteran has sufficient loss of hearing to be 
considered a disability for VA compensation purposes in 
accordance with 38 C.F.R. § 3.385.  However, there is a 
complete absence of competent evidence that causally links 
the veteran's hearing loss, first demonstrated decades after 
service, to any incident of service.  While the veteran is 
certainly competent to provide a description of symptoms, he 
is not shown to have the requisite medical expertise to 
proffer a competent medical opinion on whether he had hearing 
loss within the meaning of 38 C.F.R. § 3.385 at some remote 
date or an opinion on causation; that is, an opinion that his 
hearing loss etiologically related to some remote incident of 
service, to include exposure to excessive noise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the only 
clinical opinion on file is contrary to the veteran's 
assertion.  The physician who reviewed the veteran's claims 
folder and examined him in October 2001 concluded that the 
veteran's hearing loss was likely age related.  

The Board also finds that the record is devoid of any 
evidence of tinnitus during or for decades after service.  
The earliest VA treatment records from April and June 1998, 
including two VA audiometric examinations, contain no 
complaints or findings of tinnitus.  While the October 2001 
VA examination noted the veteran's service connection claim 
for tinnitus, the physician did not include a finding for 
tinnitus.  At the time of this examination, the veteran 
reported that he had had tinnitus for many years although he 
was unable to give the doctor an indication as to when this 
problem began.  Tinnitus is first complained of some 40 years 
after active military service and there is a complete absence 
of competent evidence relating tinnitus to some incident or 
injury of service.  The Board further notes that the only 
competent opinion relative to tinnitus on file is the October 
2001 VA physician's opinion that bilateral tinnitus is 
secondary to the veteran's presbycusis or degradation of 
hearing acuity due to age. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for hearing loss and tinnitus.  Thus, the 
claims must be denied.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

